Name: Commission Regulation (EEC) No 2710/83 of 29 September 1983 allowing reduction of the duration of private storage contracts for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/8 Official Journal of the European Communities 30 . 9 . 83 COMMISSION REGULATION (EEC) No 2710/83 - of 29 September 1983 allowing reduction of the duration of private storage contracts for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) and the second paragraph of Article 22 thereof, Whereas Commission Regulation (EEC) No 229/83 (3), as amended by Regulation (EEC) No 1419/83 (4), made provision for private storage aid for pigmeat ; whereas the market in pigmeat has developed in such a way that it is desirable to allow early removal from storage of meat not due under normal circumstances to be removed until after 30 November 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of current private storage contracts providing for a period of storage extending beyond 30 November 1983 , the period shall be reduced on appli ­ cation by the storer. The reduction shall apply to the entire quantity covered by the contract and storage shall terminate on the date stipulated by the storer, which may not be earlier than the third working day following that on which the application was received by the intervention agency. In such case, the aid shall be reduced in conformity with the provisions of Article 1 (2) of Regulation (EEC) No 229/83 . 2 . The Member States shall inform the Commission monthly of the cases where this Regulation is applied, specifying products, quantities and terminal dates of storage periods both before and after reduction of their duration . Article 2 This Regulation shall enter into force on 3 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 307, 18 . 1 1 . 1980 , p. 5 . (') OJ No L 27 , 29 . 1 . 1983 , p. 24 . (4) OJ No L 145 , 3 . 6 . 1983 , p. 10 .